DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souder et al., US 20050038834 A1 (hereafter referred to as Souder) in view of Gray et al., US 20190179673 A1 (hereafter referred to as Gray).
A. 	Regarding claim 9, Souder teaches a system (p. 31, “FIG. 1 shows a multi-node computer system that may be used to implement an embodiment of the present invention. Referring to FIG. 1, it shows cluster farm 101.”), comprising: 
a processor; a memory for holding programmable code; and wherein the programmable code includes instructions executable by the processor for monitoring workload activity in a database cluster (p. 145, “The received code may be executed by processor 604 as it is received, and/or stored in storage device 610, or other non-volatile storage for later execution.”); 
providing global workload, corresponding to a global workload data (p. 60, “A workload monitor, such as workload monitor 388, is a distributed set of processes that run on nodes of a cluster to monitor and measure workload of the cluster and generate "performance metrics". Workload monitor 388 runs on cluster 110.” And p. 63, “Performance metrics can indicate the performance of a cluster, the performance of a service running on a cluster, a node in the cluster, or a particular database instance.”), to a database instance in the database cluster (p. 90, “The database director also has access to and stores service performance metrics and service-level agreements for each service using the database.” And p. 85, “Referring to FIG. 3, director 380 is running on database instance 342. Director 380 serves as database director for database 220, cluster director for cluster 110, and farm director for cluster farm 101.”), the database instance having load balancing orchestration logic locally located at the database instance (p. 90, “Based on these service performance metrics and service-level agreements, the database director ensures service-level agreements are met in two ways--(1) maintaining service performance compliance with service-level agreements by generating and sending information to the listener that allows the listener to balance workload between service instance …”); 
in response to globally detecting a load imbalance in the database cluster, locally determining at the database instance whether the load imbalance exists at the database instance relative to the global workload by using the5PATENT Atty. Dkt. No. ORA200132-US-NPload balancing orchestration logic (p. 93, “When the database director detects a service-level violation for a service, it attempts the least disruptive and costly resource allocation adjustments before attempting the more disruptive and costly resource allocation adjustments, in accordance with the resource allocation hierarchy. “) and the global workload data provided to the database instance (p. 93, “To this end, database director first determines whether it may remedy the service-level violation by balancing the workload between instances already hosting a service by migrating database sessions allocated to the service to another database instance where the service performance is better.”); and identifying, using the load balancing orchestration logic located at the database instance, one or more database sessions to migrate from the database instance to correct the load imbalance (p. 97, “At step 420, database director 380 migrates database sessions on a target database instance to the other database instances hosting service FIN. The database sessions are distributed between the other database instances in a way that balances workload between them.”).  
Souder does not specifically teach one or more workloads to remove from the database instance to correct the load imbalance. However, in the same field of endeavor, Gray taught identifying, using the load balancing orchestration logic located at the database instance, one or more workloads to remove from the database instance to correct the load imbalance (p. 15, “… each node 200 within the cluster 210 includes a retroactive refusal component 250 (e.g., node 200A includes retroactive refusal component 250A and node 200Z includes retroactive refusal component 250Z).” And p. 16, “In such an implementation, the retroactive refusal may involve marking a work item (previously assigned to the node 200) as being unassigned to allow the work item to be picked up by another node 200 within the cluster 210.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souder to substitute identifying workloads from Gray for the identifying database session from Souder to implement proactive load balancing at the workload level and thereby enable a plurality of associated tasks reassigned (Gray, p. 12, Such proactive load balancing using retroactive refusal allows for a more balanced distribution of work items within the cluster compared to conventional load balancing techniques, where work items cannot be reassigned once they have been assigned to a given node.”)
	
B.	Claim 1 recites a method (Souder, p. 27, “A method and apparatus for managing the allocation of resources in a multi-node environment is described.”) comprising steps similar to the operations of the system of claim 9. Claim 1 is rejected on the same rationale as claim 9.

C.	Claim 17 is a computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor (Souder, p. 139, “The term "computer-readable medium" as used herein refers to any medium that participates in providing instructions to processor 604 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media.”), causes operations similar to the system of claim 9. Therefore, claim 17 is rejected on the same rationale as claim 9.

D.	Regarding dependent claims 2 and 10 and 18, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein a single master is not used to provide load balancing instructions to identify the one or more workloads to remove from the database instance to correct the load imbalance (Souder, p. 85, “…[D]irector 380 is running on database instance 342. Director 380 serves as database director for database 220, cluster director for cluster 110, and farm director for cluster farm 101. Other directors act as a database director for databases 230 and 240, respectively, and as a cluster director for clusters 120 and 130, respectively.”).  

E.	Regarding dependent claims 3 and 11 and 19, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein a skew determination is made to determine whether the load imbalance exists, the skew determination based at least in part upon at least one of CPU load, service response times, or throughput that exceeds a global average (Souder, p. 92, “For example, director 380 receives from workload monitor 388 service performance metrics that indicate that the average transaction time for service FIN exceeds 30 milliseconds. A service-level agreement for service FIN requires that average transaction time be no more than 20 milliseconds. By comparing the actual average transaction time to the service-level agreement, director 380 detects a service-level violation.”). 

F.	Regarding dependent claims 4 and 12 and 20, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, as cited above. Souder does not specifically teach wherein metric collection and aggregation is performed to compute a relative ranking based on load for the database instances within the database cluster. However, in the same field of endeavor, Gray teaches wherein metric collection and aggregation is performed to compute a relative ranking based on load for the database instances within the database cluster (Gary, p. 16, “… when a work item is to be retroactively refused, the priority of the work item is set to be higher than the current priority of the work item so that the work item can be assigned and/or processed more quickly after it has been retroactively refused (e.g., compared to new incoming work items that have not been retroactively refused).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souder to substitute ranking from Gray for the identifying partition resources from Souder to improve database performance  by having a strategy to select the between a multiple number of workloads.

G.	Regarding dependent claims 5 and 13 and 21, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein at least one of the one or more workloads to be removed from the database instance corresponds to a database session to be released (Souder, p. 70, “Service placement entails expanding and contracting services. Under service expansion and contraction, database instances are allocated to or deallocated from hosting services.” “Thus, when FIN is added to instance 342, service PAY is "quiesced" from instance 342, that is, instance 342 is de-allocated as a resource that is used for the PAY service and the service on the instance is ceased.”). 

H.	Regarding dependent claims 6 and 14 and 22, Souder-Gray teaches the system of claims 1 and 9 and 17, as cited above. Souder does not specifically teach wherein the one or more workloads marked to be removed from the database instance are identified based at least in part on the one or more workloads being enabled for high availability (HA). However, Gray teaches wherein the one or more workloads marked to be removed from the database instance are identified based at least in part on the one or more workloads being enabled for high availability (HA) (Gray, p. 17, “Also, load balancing using retroactive refusal prevents one resource intensive work item from adversely affecting many other less resource intensive work items (e.g., since the less resource intensive work items that are being processed by the same node 200 as the resource intensive work item can be retroactively refused and reassigned to another node 200). This improves performance, reduces cost, improves fairness, and improves reliability.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souder to substitute enabled high availability from Gray for the identifying load from Souder to improve database session performance by including consensus strategy that promotes robustness and reliability.

I.	Regarding dependent claims 8 and 16 and 24, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, wherein a workload of the one or more workloads at the database instance removed from the database instance is killed or uses a planned failed over procedure to move to another database instance (Souder, p. 97, “At step 420, database director 380 migrates database sessions on a target database instance to the other database instances hosting service FIN. The database sessions are distributed between the other database instances in a way that balances workload between them.”).

J. 	Regarding dependent claim 25, 26 and 27, Souder-Gray teaches wherein a service layer generates advisory information for global detection of the load imbalance in the database cluster that is sent to a local listener for correction of the load imbalance locally by the database instance (Souder, p. 92, “Director 380 detects a service-level violation for a service by comparing service performance metrics to service-level agreements. For example, director 380 receives from workload monitor 388 service performance metrics that indicate that the average transaction time for service FIN exceeds 30 milliseconds.” And p. 90, “… the database director ensures service-level agreements are met in two ways--(1) maintaining service performance compliance with service-level agreements by generating and sending information to the listener that allows the listener to balance workload between service instances …”).

Claim 7 and 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souder and Gray as applied to claims 1 and 9 and 17 above, and further in view of Kasten et al., US 20070136311 A1 (hereafter referred to as Kasten).

A.	Regarding dependent claims 7 and 15 and 23, Souder-Gray teaches (the method) the system [the computer program product] of claims 1 and 9 and 17, as cited above. Souder-Gray does not specifically teach wherein a workload an entity of the one or more workloads at the database instance removed from the database instance undergoes a draining procedure, where the workload entity provides a service unavailable response to any work requests until the workload entity has no further work to perform, at which point the workload entity can be released. However, in the same field of endeavor, Kasten teaches wherein a workload an entity of the one or more workloads at the database instance removed from the database instance undergoes a draining procedure, where the workload entity provides a service unavailable response to any work requests until the workload entity has no further work to perform, at which point the workload entity can be released. (“At block 1311, the application instance selects a random partition from those it currently owns (from its local vector OV). The instance then marks the state of this partition as being released in its OV vector at block 1312, e.g., "Offer Intent". At block 1313, the application instance reports to the host application that the partition is being offered to the membership group (p. 38, “First the DBIT server system 100 may clean up the socket resources associated with the DBIT connection on the client (e.g., application servers 102) that had the error and attempt to reconnect. The reconnect attempt establishes a new connection to another available DBIT server 108 (e.g., DBIT server 108) in a DBIT server pool. … The number of cleanup/retries upon failure may be configurable.” The description of cleanup is similar to other connection error. …). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Souder-Gray to substitute cleanup of connections from Kasten for the release access to resources from Souder-Gray to improve performance by not wasting resources that are allocated to removed tasks and not overwhelm the database’s session/connection capacity and cause slower processing.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Hickman et al., US 6523036 B1, taught the system provides load balancing across each cluster such that read and write transactions are evenly distributed across all of the computer servers in a given cluster.
 Rishel et al., US 20110282832 A1, taught using the load imbalance measure to determine a database node having an excessive load; and using the load imbalance measure to determine the group of database nodes having light loads.
 Wang et al., US 20170011028 A1, taught after it is determined that the performance parameter matches the preset condition, the method may further include selecting a database instance operating on the database server and migrating the database instance to a receiving database server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452